      Case 1:19-cv-00841-LG-RPM Document 26 Filed 09/29/20 Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        SOUTHERN DIVISION

CLINT ALAN NEICE                                                      PLAINTIFF

v.                                                CAUSE NO. 1:19CV841-LG-RPM

HARRISON COUNTY                                                     DEFENDANT

                               FINAL JUDGMENT

      This matter is before the Court on submission of the [19] Proposed Findings

of Fact and Recommendation entered by United States Magistrate Robert H.

Walker in this cause on June 22, 2020. The Court, having adopted said Proposed

Findings of Fact and Recommendation as the findings of this Court by Order

entered this date, finds that this matter should be dismissed. Accordingly,

      IT IS ORDERED AND ADJUDGED that this matter be, and is hereby,

DISMISSED WITHOUT PREJUDICE.

      SO ORDERED AND ADJUDGED this the 28th day of September, 2020.

                                             s/   Louis Guirola, Jr.
                                             LOUIS GUIROLA, JR.
                                             UNITED STATES DISTRICT JUDGE
